In a proceeding under subdivision (e) of section 466 of the Family Court Act to enforce the support provisions of a Mexican divorce decree, which provided that a separation agreement previously made by the parties was approved and should survive the decree, (1) the petitioner former wife appeals from so much of an order of the Family Court, Queens County, dated December 16, 1966, which modified the decree and directed enforcement of the decree as modified, as reduced the amount of money to be paid for her and three children’s support by the former husband and (2) the latter cross-appeals from the order in its entirety. Order modified, on the law and the facts, by striking out the ordering sentence beginning with the word “Decree” and by substituting therefor the following sentence: “The decree is enforced and the respondent is directed to pay $550 a month for the support and maintenance of petitioner and the three children (of which $40 is allocated to petitioner and $510 for the children) plus $25 a month on account of the arrears, beginning January 1, 1967.” As so modified, order affirmed insofar as appealed from, without costs and with leave to respondent-appellant to institute a new proceeding for modification of the decree. The Family Court properly accepted jurisdiction of the application to enforce the support provisions of the Mexican decree (Matter of Seitz v. Drogheo, 21 N Y 2d 183). However, it committed error in reducing the amount of support for the children without indicating what change in circumstances had occurred warranting a reduction. In our opinion, respondent-appellant failed to show any change in circumstances justifying a reduction in the support payments. Moreover, the court erred in rendering a decision which did not include pertinent findings of fact (Sager v. Sager, 21 A D 2d 183; Matter of Atkins v. Atkins, 28 A D 2d 1098; CPLR 4213, subd. [b]; Family Ct. Act, § 165). Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.